Title: To Thomas Jefferson from Caesar Augustus Rodney, 18 March 1823
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        Honored, Revered & Dear Sir,
                        
                            Wilmington
                            March 18th 1823
                        
                    When I had the pleasure of visiting you at Monticello, I mentioned a letter from the late Governor Milton to me, relating to rumours, on the day that Congress adopted the Declaration of Indepence, which I had sent to Mr Rives, who, unfortunately mislaid it. The other day he was lucky enough to find it, & to deliver it to me; and I now enclose you, agreeably to my promise, a copy of the original, that you may compare it with your minutes, to ascertain whether it be correct.I have searched the Senate journals of Congress, as published, and do not find the resolution, supposed to have been adopted.It was my intention, and indeed my anxious desire, to have visited you, & to have received your parting blessing before I left the U States, perhaps never to return; but as I must be prepared to embark by the middle of April, I fear that I shall not enjoy this consolation. At the moment, all the acts of personal kindness & friendliness, the distinguish marks of political confidence and your uniform unvarying support crowd on my recollection.With every sentiment of respect gratitude & affection, I bid you adieu
                        C. A. Rodney
                    